        Case 3:17-cv-00179-PRM Document 186 Filed 03/01/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

STATE OF TEXAS,                              §
                                             §
               Plaintiff,                    §
                                             §       No: 03:17-CV-00179-PRM
v.                                           §
                                             §
YSLETA DEL SUR PUEBLO,                       §
THE TRIBAL COUNCIL, THE                      §
TRIBAL GOVERNOR MICHAEL                      §
SILVAS or his SUCCESSOR,                     §
                                             §
            Defendants.                      §
_______________                              §
                                             §
YSLETA DEL SUR PUEBLO,                       §
THE TRIBAL COUNCIL, THE                      §
TRIBAL GOVERNOR MICHAEL                      §
SILVAS or his SUCCESSOR,                     §
                                             §
               Counter-Plaintiffs,           §
                                             §
v.                                           §
                                             §
KEN PAXTON, in his OFFICIAL                  §
CAPACITY AS THE TEXAS                        §
ATTORNEY GENERAL,                            §
                                             §
               Counter-Defendant.            §
                                             §


                          PUEBLO DEFENDANTS’
                RESPONSE TO COURT’S INVITATION TO SUBMIT
             DRAFT PROPOSED PERMANENT INJUNCTION LANGUAGE

       In its February 14, 2019 Memorandum Opinion and Order the Court stated its belief that

“prior to entering a permanent injunction, the Court should receive input from the parties

regarding the precise language of the injunction.” ECF No. 183 at 41. The Court then invited

each party to “draft and submit a proposed permanent injunction, if it so chooses.” Id. at 42.


                                                 1
         Case 3:17-cv-00179-PRM Document 186 Filed 03/01/19 Page 2 of 4



        The Pueblo Defendants appreciate the Court’s willingness to hear from the parties on this

issue. Two reasons, however, have led the Pueblo Defendants to submit this response in lieu of

proposed language for a permanent injunction: (1) the lack of need for a permanent injunction;

and (2) the possibility that on appeal submission of proposed language could be interpreted as a

waiver of objection to the injunction.

        First, no injunction is necessary to enforce the Court’s Order. See, e.g., Mem. Op. and

Order Granting Mot. for Contempt at 5, State of Texas v. Ysleta del Sur Pueblo, No. 3:99-cv-

00320 (W.D. Tex. 2016), ECF No. 281 (holding that “[a]n electronic or mechanical device like

an eight-liner is not prohibited under Texas law if it meets certain strict criteria” but ordering

Pueblo to discontinue using gift cards in connection with its use of those devices); see also Order

at 54, State of Texas v. Ysleta del Sur Pueblo, No. 3:99-cv-00320 (W.D. Tex. 2016), ECF No.

608 (“within sixty (60) days of entry of this Order, the Pueblo Defendants shall cease the gaming

activities described above and in the March 6, 2015, Order”). Just as in those two prior instances

where this Court ordered the cessation of activities it felt were in violation of the Restoration

Act, no injunction is necessary as part of this Court’s final order here because this Court’s order

alone is sufficient. The failure to issue an injunction will not result in irreparable injury because

bingo operations on the Pueblo will either be modified or discontinued pursuant to the terms of

the Court’s final order, absent a stay of that order from either this Court or the Fifth Circuit Court

of Appeals. An injunction is not necessary when a district court’s order alone is sufficient to

obtain the relief sought by a plaintiff:

        [T]he district court has discretion to determine which form of relief is best suited,
        in the particular case, to abate current violations and deter future ones. “[A] federal
        judge sitting as chancellor is not mechanically obligated to grant an injunction for
        every violation of law.” Denial of injunctive relief does not necessarily mean that
        the district court has concluded there is no prospect of future violations for civil
        penalties to deter. . . [F]ederal courts should aim to ensure “‘the framing of relief

                                                  2
         Case 3:17-cv-00179-PRM Document 186 Filed 03/01/19 Page 3 of 4



       no broader than required by the precise facts.’” . . . [A]lthough the defendant's
       voluntary cessation of the challenged practice does not moot the case, “[s]uch
       abandonment is an important factor bearing on the question whether a court should
       exercise its power to enjoin the defendant from renewing the practice.”

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 192-93 (2000)

(citations omitted). As this Court stated in the February 14, 2019 order, “Although Texas has

demonstrated success on the merits, ‘[a]n injunction is a matter of equitable discretion; it does

not follow from success on the merits as a matter of course.’” ECF No. 183 at 32 (citing and

quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 32 (2008)). See also Masters v. Wells

Fargo Bank S. Cent., N.A., No. A-12-CA-376-SS, 2013 WL 3713492, at *3 (W.D. Tex. July 11,

2013) (“there is no reasonable basis to believe Wells Fargo will simply resume autodialing

Masters's cell phone in the future).

       Second, the Pueblo Defendants have elected not to submit proposed permanent injunction

language to avoid any claim of waiver on appeal. Specifically, the Pueblo Defendants do not

want to imply any waiver of their objections to an injunction that might be entered by this Court,

something that might be argued should the Court ultimately adopt all or part of their proposed

language. The Court has confirmed the need for injunctive language that is specific to the relief

sought by the Plaintiff, and confirmed the need for reasonable detail in any injunction that might

be entered. It is the Pueblo Defendants’ position that to avoid any claim of waiver, their most

prudent course is not to submit proposed language, but instead to respond to the submission by

the Plaintiff to the extent such submission fails to comply with controlling law prescribing the

requirements of injunctive relief.


Dated: March 1, 2019                   Respectfully Submitted,

                                       /s/ Randolph H. Barnhouse
                                       Randolph H. Barnhouse

                                                 3
        Case 3:17-cv-00179-PRM Document 186 Filed 03/01/19 Page 4 of 4



                                     Michelle T. Miano
                                     BARNHOUSE KEEGAN SOLIMON & WEST LLP
                                     7424 4th Street NW
                                     Los Ranchos de Albuquerque, New Mexico 87107
                                     (505) 842-6123 (telephone)
                                     (505) 842-6124 (facsimile)
                                     mmiano@indiancountrylaw.com
                                     dbarnhouse@indiancountrylaw.com

                                     KEMP SMITH LLP
                                     Richard Bonner
                                     State Bar No. 02608500
                                     Joseph Daniel Austin
                                     State Bar No. 24101470
                                     P.O. Box 2800
                                     El Paso, TX 79999-2800
                                     (915) 553-4424 (telephone)
                                     (915) 546-5360 (facsimile)
                                     Richard.Bonner@kempsmith.com
                                     Joseph.Austin@kempsmith.com

                                     Attorneys for Defendants/Counter-Plaintiffs




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2019, I caused a true and correct copy of the foregoing

to be served on all counsel of record through the Court’s CM/ECF system.

/s/ Randolph H. Barnhouse
Randolph H. Barnhouse




                                                4
